DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 7, 9, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colleran et al. (US 5,425,654).
Regarding claim 1, Colleran et al. discloses an electrical connector assembly 10, comprising: a receptacle housing 14 having a retaining device 32 with a coupling hook portion 36; and a plug housing 12 configured to be mated and locked with the receptacle housing, the plug housing having a lever 16 movable from a first position in which the plug housing and the receptacle housing are unlocked to a second position in which the plug housing is locked with the receptacle housing, the lever is rotatably mounted about a shaft 20 arranged in and passing through the plug housing, the coupling hook portion is configured to engage with the shaft (through eccentric cam ribs 30 on the lever connected to the shaft) and, in the second position, the shaft is in abutment with the coupling hook portion to positively lock the plug housing and the receptacle housing together  (see fig. 1 - 4).
Regarding claim 2 Colleran et al. discloses the shaft is movably received through a pair of openings 24 on a pair of opposite sides 18 of the plug housing (see fig. 1).

Regarding claim 6 Colleran et al. discloses the plug housing has a locking device 28 locking the lever in the second position (see fig. 1).
Regarding claim 7 Colleran et al. discloses the locking device is spring loaded (see fig. 1).
Regarding claim 9 Colleran et al. discloses the retaining device is snap-fitted to the receptacle housing (see fig. 1).
Regarding claim 14 Colleran et al. discloses a plug 12 housing of an electrical connector assembly 10, comprising: a lever 16 movable from a first position in which the plug housing 12 and a mating receptacle housing 14 are unlocked to a second position in which the plug housing is locked with the mating receptacle housing, the lever is rotatably mounted about a shaft 20 arranged in and passing through the plug housing, in the second position the shaft is in abutment with a retaining device 32 of the mating receptacle housing to positively lock the plug housing and the mating receptacle housing together (see fig. 1).
Regarding claim 15 Colleran et al. discloses the shaft is movably received through a pair of openings 24 on a pair of opposite sides of the plug housing, a cross-section of each of the openings transverse to a longitudinal axis of the shaft has a J-shape (see fig. 1).
Regarding claim 17 Colleran et al. discloses a receptacle housing 14 for an electrical connector assembly 10, comprising: a retaining device 32 having a coupling hook portion 36, the retaining device snap-fitted to the receptacle housing, the retaining device retaining a mating electrical connector housing with the coupling hook portion engaging with and abutting a shaft of the mating electrical connector housing (see fig. 1).
Regarding claim 18 Colleran et al. discloses a method for assembling an electrical connector assembly 10, comprising: providing a receptacle housing 14 having a retaining device 32 with a coupling .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Colleran et al. (US 5,425,654) as applied to claim 7 above, and further in view of Fujii (US 7,201,591).
Regarding claim 8 Colleran et al. discloses all the limitations except the locking device has a protruding portion abutting an opening of the lever in the second position and preventing a movement of the lever with respect to the plug housing.
Fujii discloses the locking device 36 has a protruding portion 36A abutting an opening 65 of the lever 50 in the second position and preventing a movement of the lever with respect to the plug housing (see fig. 3).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Fujii’s locking mechanism for Colleran’s et al. electrical connector assembly wherein the locking device has a protruding portion abutting an opening of the lever in the second position and preventing a movement of the lever with respect to the plug housing to provide coplanar locking action.

Allowable Subject Matter
Claims 4, 5, 10 – 13, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “the cross-section of each opening transverse to the longitudinal axis of the shaft is a J-shape, the shaft abuts on a first end of each J-shape opening in the first position, and the shaft abuts on a second end opposite to the first end of each J-shape opening in the second position” as recited in claim 4; the prior art of record does not teach “the lever has an oblong recess or an oblong through-hole and the plug housing has a protrusion, the oblong recess or the oblong through-hole cooperates with the protrusion to allow a movement of the lever relative to the plug housing from the first position to the second position” as recited in claim 5; the prior art of record does not teach “the cross-section of each opening transverse to the longitudinal axis of the shaft is a J-shape, the shaft abuts on a first end of each J-shape opening in the first position, and the shaft abuts on a second end opposite to the first end of each J-shape opening in the second position” as recited in claim 4; the prior art of record does not teach “a fixation bracket frame having a securing clip, a dimension of the fixation bracket frame is adaptable from a primary position in which the securing clip is not or partially retracted with respect to the fixation bracket frame, so as to be mounted onto the receptacle housing, to a secondary position in which the securing clip is further retracted with respect to the primary position” as recited in claim 10; the prior art of record does not teach “the shaft abuts on a first end of each J-shape opening in the first position, and the shaft abuts on a second end opposite to the first end of each J-shape opening in the second position” as recited in claim 16; the prior art of record does not teach “the step of method wherein mounting a fixation bracket frame and a panel around the receptacle housing; .
Claims 11 – 13 and 20 depend from objected claims 10 or 19, directly or indirectly and therefore have the same allowable subject matter.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831